DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.


Response to Remarks

Applicant's Amendments filed on 03/22/2021, claims 1, 3-5, 8-11, 13-15, and 18-20 were amended. After entering amendment pending claims of 1-20 have been fully considered but were not found to be persuasive.
In response to the amendment made to the claims, Examiner relies on a new reference which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection.
Furthermore, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 11, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al., US 9,639,563, hereinafter Gokhale in view of Hill et al., US 6,397,206, hereinafter Hill and further in view of Mitkar et al., US 20160154709 hereinafter Mitkar.

As per claim 1, (Currently Amended) An information management system configured to recall archived files, the information management system comprising: a networked storage system comprising computer hardware configured to: receive a request to access data stored in an archived file, wherein the archived file is stored in extents in one or more secondary storage devices, wherein the archived file has been replaced with a stub file in primary storage; 

Gokhale discloses a method of archiving data objects using secondary storage (e.g., “... access data stored in an archived file”) computing device (FIG.1) by removing archive data from the primary storage unit and have an access to the stub to locate the data where the archive data that has been removed or migrated:
(Gokhale [0006] “Often, archive data is removed from the primary copy, and a stub is stored in the primary copy to indicate its new location. When a user requests access to the archive data that has been removed or migrated, systems use the stub to locate the data and often make recovery of the data appear transparent, even though the archive data may be stored at a location different from the remaining primary copy data.”
Gokhale [0012] FIG. 1 is a block diagram illustrating an environment in which a system for archiving data objects using secondary copies operates.)

With respect to claim 1, Gokhale does not explicitly discloses a method of requesting extent corresponding to data request associate with a first priority value. However, Gokhale in view of Mitkar discloses a method of assigning priority values or "weights" to certain data and/or applications, corresponding to the relative importance:

identify a requested extent corresponding to the data requested; issue a first recall request for the requested extent, wherein the first recall request is associated with a first priority value; 
 
(Mitkar et al., [0230] Network administrators may assign priority values or "weights" to certain data and/or applications, corresponding to the relative importance. The level of compliance of storage operations specified for these applications may also be assigned a certain value.)

With respect to claim 1, Gokhale does not explicitly discloses determining read-ahead extent, wherein the read-ahead extent is an extent of the archived file that is likely to be accessed. However, Gokhale in view of Hill discloses a method of using read-ahead technique to retrieve data in advance of (e.g., “the at least one read-ahead extent is an extent of the archived file that is likely to be accessed”) when the application is ready to access the data that is expected to need to use (e.g.,” based on an expected access timing”):

determine at least one read-ahead extent, wherein the at least one read-ahead extent is an extent of the archived file that is likely to be accessed, wherein the determination of the at least one read-ahead extent is based on an expected access timing; 

(Hill, col.2 lines 37-43: “Read-ahead and caching each contribute to efficiency and flexibility gains for an executing application, and when used together the gains are even more dramatic. The read-ahead operation retrieves data in advance of when the application is ready to access it, and caching stores the retrieved data in a location from which it can be quickly accessed when it is needed.”
Hill, col.1 line 28-32: “Typically, the data that is read ahead is the "working set", where a working set is the set of data that the application is using at a point in time (or is expected to need to use, in the case of read-ahead”)

Thus, one of ordinary skill in the art would have motivated to use the teachings of Hill, using read-ahead technique to retrieve data in advance when the application is ready to access the data that is expected to need to use because it allow faster access to the data, improving overall performance of system.

With respect to claim 1, Gokhale and combined references do not explicitly discloses a method of prioritizing read access of extents based on the relative importance of data.

However, Gokhale in view of Mitkar discloses a method of associating read/write request to the recall store 266 with a priority value corresponding to the relative importance. As an example, by measuring the compliance value and calculating the product of the priority value and the compliance value to determine the "service level" (e.g., such as “first, second and third recall request”) and comparing it to certain operational thresholds to determine whether it is acceptable:

issue a second recall request for the at least one read-ahead extent, wherein the second recall request is associated with a second priority value; issue a third recall request for one or more remainder extents, wherein the one or more remainder extents are extents of the archived file that have not been requested yet, the third recall request is associated with a third priority value; organize the first, second, and third recall requests in a priority queue according to priority values associated with each said request; and execute at least one recall request in the priority queue. 

(Mitkar [0230] lines 7-16: Network administrators may assign priority values or "weights" to certain data and/or applications, corresponding to the relative importance. The level of compliance of storage operations specified for these applications may also be assigned a certain value. Thus, the health, impact, and overall importance of a service may be determined, such as by measuring the compliance value and calculating the product of the priority value and the compliance value to determine the "service level" and comparing it to certain operational thresholds to determine whether it is acceptable.)
Mitkar [0311] I/O buffer 263 receives and stores read and write requests issued by application 110 (via file system 210), and also stores responses thereto, which are served to application 110 in response, such as responses to read and write requests that may be received from recall store 266 and/or private store 268.)

Thus, one of ordinary skill in the art also would have motivated to use the technique of Mitkar, assigning priority values or "weights" to certain data, corresponding to the relative importance such as by measuring the compliance value and calculating the product of the priority value may offer improved performance in the system by effectively utilizing the storage unit which may be limited yet, providing much faster access.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hill  and Mitkar into the system of Gokhale because, they are analogous art as being directed to the same field of endeavor, the system and effective method of accessing data repository.


As per claim 2, (Original) The information management system of claim 1, wherein the information management system is further configured to: restore at least two or more extents using a multi-stream technique.  
(Gokhale discloses a method of utilizing a single stubs data structure for multiple data objects data structure, multiple data objects data structures which may be copied (e.g., “restore at least two or more extents”)  to the storage device 115 using a specified number of data streams (e.g., “using a multi-stream technique”):
Gokhale, col. 7 lines 30-35: “The system may utilize a single stubs data structure 124 for a single data objects data structure 122, a single stubs data structure 124 for multiple data objects data structures 122, and/or multiple stubs data structures 124 for multiple data objects data structures 122.”
Gokhale, col. 11, lines 51-56: “For example, a storage policy may indicate that certain data is to be stored in the storage device 115, retained for a specified period of time before being aged to another tier of secondary storage, copied to the storage device 115 using a specified number of data streams, etc.)

As per claim 3, (Currently Amended) The information management system of claim 1, wherein the determining the at least one read-ahead extent is based on location of the data requested within the archived file.  
Gokhale and combined reference does not explicitly teach a method of determining of the read-ahead extent is based on location of the data requested within the archived file. However, Gokhale in view of Hill discloses a method of retrieving data in advance of when the application is ready to access it, and caching stores the retrieved data in a location (e.g., “determining the at least one read-ahead extent is based on location of the data”) from which it can be quickly accessed when it is needed:
(Hill, col.2 lines 37-43: Read-ahead and caching each contribute to efficiency and flexibility gains for an executing application, and when used together the gains are even more dramatic. The read-ahead operation retrieves data in advance of when the application is ready to access it, and caching stores the retrieved data in a location from which it can be quickly accessed when it is needed.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hill into the system of Gokhale and combined because, teaching of Hill, storing a higher priority access data in a location such as cache or faster storage unit from which it can be quickly accessed would improve overall performance of the system.

As per claim 4, (Currently Amended) The information management system of claim 1, wherein the determining the at least one read-ahead extent is based on content of the data requested.  

Gokhale and combined references do not explicitly discloses a method of determining of the read-ahead extent is based on content of the data requested:
However, Gokhale in view of Hill discloses a method of configuring read-ahead instantiating the requested objects and caching the data for their related objects, (e.g., “based on content of the data requested.”) thereby making sure that the data is present (e.g., “determining the at least one read-ahead extent”) for the objects that are most likely needed next by the application:
(Hill, col.2 lines 56-67: “A read-ahead scheme allows the application to minimize the number of database round trips, and therefore reduce the processing delays in the application, by retrieving large object graphs (i.e. multiple objects, having interrelationships that form a graph structure) within one query. In this approach, read-ahead preferably involves instantiating the requested objects and caching the data for their related objects, thereby making sure that the data is present for the objects that are most likely needed next by the application (but without the time and storage overhead that would be required if all retrieved objects were immediately instantiated).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Hill into the system of Gokhale and combined because, the teachings of Hill, the steps for making sure of the data being present for the objects needed next by the application, would improve reliability and security of system. 

As per claim 11, (Currently Amended) A computer-implemented method for recalling archived files, the method comprising: via a networked storage system comprising computer hardware: receiving a request to access data stored in an archived file, wherein the archived file is stored in extents in one or more secondary storage devices, wherein the archived file has been replaced with a stub file in primary storage; identifying a requested extent corresponding to the data requested; issuing a first recall request for the requested extent, wherein the first recall request is associated with 

Claims 11 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 12, (Original) The method of claim 11, wherein a recall handler restores at least two or more extents using a multi-stream technique.  

Claims 12 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 13, (Currently Amended) The method of claim 11, wherein the determining [[of]] the at least one read-ahead extent is based on location of the data requested within the archived file.  

Claims 13 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 14, (Currently Amended) The method of claim 11, wherein the determining [[of]] the at least one read-ahead extent is based on content of the data requested.  


Claims 14 is analogous to claim 4 and is rejected under the same rationale as indicated above.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale in view of Hill and further in view of Mitkar and Shigeta et al.  US 2016/0070647, hereinafter Shigeta.

As per claim 5, (Currently Amended) The information management system of claim 1, wherein the second priority value is lower than the first priority value.  

Gokhale and combined references do not explicitly discloses a method of setting up different priority types different recall request to recall the read-ahead extent.
However, Gokhale in view of Shigeta discloses a method of configuring the read-ahead unit 171 to perform the read-ahead regarding a thread with higher priority prior to the read-ahead regarding a thread with low priority:

(Shigeta [0031] “The read-ahead unit 171 supplies the read-ahead data to each read-ahead buffer 19 until each read-ahead buffer 19 becomes full. When both the read-ahead buffers 19a and 19b are not full, the read-ahead unit 171 alternately supplies the read-ahead data to the read-ahead buffers 19a and 19b. A priority for the switch is respectively set relative to the plurality of threads during the read-ahead. The read-ahead unit 171 performs the read-ahead regarding a thread with higher priority prior to the read-ahead regarding a thread with low priority.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Shigeta into the system of Gokhale and combined because, the teachings of Shigeta, the steps for assigning different priority level for executing on different tasks because, it would most effectively utilize system resources thus, it may result improved system performances.

As per claim 15, (Currently Amended) The method of claim 11, wherein the second priority value of the second recall request to recall is lower than the first priority value of the first recall request.    

Claims 15 is analogous to claim 5 and is rejected under the same rationale as indicated above.

Claims 6, 7, 10, 16, 17, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale in view of Hill and further in view of Mitkar et al. US 20160154709, hereinafter Mitkar.

As per claim 6, (Original) The information management system of claim 1, wherein the information management system is further configured to: access, by an application, the requested data before all extents have been recalled.  

Gokhale and combined references do not explicitly discloses however, Gokhale in view of Mitkar discloses a method of having application access backup image as-needed without needing to restore backup image in its entirely. Instead, only read-requested data is extracted from the backup image 116 and kept in the recall store:
(Mitkar [0401] The result of this approach is that testbed application 710 operates with as-needed data without needing to restore the point-in-time backup image (e.g., 116-1) in its entirety. Only read-requested data is extracted from the backup image 116 and kept in the recall store)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mitkar into the combined system of Gokhale because, the teachings of Mitkar, the steps for having application operate with as-needed data without needing to restore the point-in-time backup image (e.g., 116-1) in its entirety, saves system resource and thus providing improved system utilization.

As per claim 7, (Original) The information management system of claim 6, wherein the information management system is further configured to: modify the requested data before all extents have been recalled. 
(Gokhale and combined references do not explicitly discloses however, Gokhale in view of Mitkar discloses a method of “copy-on-write” snapshots technique when a block changes in primary storage, the block is copied to (e.g., “modify the requested data”) secondary storage or cached in primary storage before the block is overwritten in primary storage, and the pointer to that block changed to reflect the new location of that block (e.g., “modify the requested data before all extents have been recalled”):
Mitkar [0195] An initial snapshot may use only a small amount of disk space needed to record a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system. Additional disk space is usually required only when files and directories are modified later on. Furthermore, when files are modified, typically only the pointers which map to blocks are copied, not the blocks themselves. In some embodiments, for example in the case of "copy-on-write" snapshots, when a block changes in primary storage, the block is copied to secondary storage or cached in primary storage before the block is overwritten in primary storage, and the pointer to that block changed to reflect the new location of that block.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mitkar into the system of Gokhale and combined because, the teachings of Mitkar, the steps for copy-on-write” snapshots technique when a block changes in primary storage, because it saves much of I/O resources by limiting the number of blocks to be accessed to modify, thus it improves overall system performance. 

As per claim 10, (Currently Amended) The information management system of claim [[1]] 9, wherein the first, second, or third index items are searchable before [[a]] remainder of index items have been recalled.    
Gokhale and combined references do not explicitly discloses however, Gokhale in view of Mitkar discloses a method of using index entry in the container index file indicating (e.g., “index items are searchable”) the data black in container.  For instance, a single data block in the container file may be individually referred to by a link in the metadata for searching the data block (e.g., “before a remainder of index items have been recalled”):
(Mitkar [0294] lines 22-28: “Accordingly, the corresponding index entry in the container index file 192 indicates that the data block B2 in the container file 190 is referred to. As another example, data block B1 in the container file 191 is referred to by a link in the metadata file 187, and so the corresponding index entry in the container index file 192 indicates that this data block is referred to.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Mitkar into the system of Gokhale and combined because, the teachings of Mitkar, the steps for allowing a single data block in the container refer by a link in the metadata for accessing the block would improve utilization of system resource by limiting I/O access to the filesystem.
 
As per claim 16, (Original) The method of claim 11, wherein the requested data is accessible before all extents have been recalled.  

Claims 16 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 17, (Original) The method of claim 16, wherein the requested data is modifiable before all extents have been recalled. 

Claims 17 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 20. (Currently Amended) The method of claim 19, wherein the first, second, or third index items are searchable before [[a]] remainder of index items have been recalled.   .  

Claims 20 is analogous to claim 10 and is rejected under the same rationale as indicated above.


Claims 8, are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale in view of Hill and further in view of Mitkar and Huang, US 20130124782, hereinafter Huang.

As per claim 8, (Currently Amended) The information management system of claim 1, wherein the organizing of the first, second, and third recall extent requests in the priority queue 

Gokhale does not explicitly discloses a method of organizing recall extent requests in terms of their importance of priorities. However, Gokhale in view of Mitkar discloses a method of organizing the importance of “service level” (e.g., “the first, second, and third recall extent requests”) based on the priority value and the compliance value:
(Mitkar [0230] lines 7-16: Network administrators may assign priority values or "weights" to certain data and/or applications, corresponding to the relative importance. The level of compliance of storage operations specified for these applications may also be assigned a certain value. Thus, the health, impact, and overall importance of a service may be determined, such as by measuring the compliance value and calculating the product of the priority value and the compliance value to determine the "service level" and comparing it to certain operational thresholds to determine whether it is acceptable.)

includes accessing a bitmap table, wherein logical values in the bitmap table indicate whether an extent has been recalled.  

Gokhale and combined references do not explicitly discloses however, Gokhale in view of Huang discloses a method of constructing logical-to-physical table (L2P table) of the solid state drive where the L2P table provides a table of correlating the LAA (e.g., “logical values”) with the physical allocation address (PAA) and the bitmap table denotes all PAA locations (e.g., “.. indicate whether an extent has been recalled”):
(Huang [0012] Moreover, the L2P table provides a table of correlating the LAA with the physical allocation address (PAA).The size of the PAA is equal to the size of the LAA. The bitmap table denotes all PAA locations. In addition, one bit is used to indicate whether the PAA location contains the valid data or not. Hereinafter, the functions and operations of the flash memory, the L2P table and the bitmap table of the solid state drive will be illustrated with reference to FIGS. 2, 3, 4 and 5
Huang [0026] The present invention provides a solid state drive. The present invention also provides a method for constructing a logical-to-physical table (L2P table) of the solid state drive in order to quickly reconstruct the L2P table and the bitmap table and reduce the time period of reconstructing the L2P table and the bitmap table
Huang [0055] After the history numbers of all blocks have been searched, the controlling unit realizes that the highest history number is [H:104]. Consequently, the P2L data of four blocks should be read to sequentially modify the L2P table and the bitmap table of the mapping unit. These four blocks include the fourth block with the history number [H:101], the fifth block with the history number [H:102], the sixth block with the history number [H:103], and the seventh block with the history number [H:104].)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Huang into the system of Gokhale and combined because, the teachings of Huang, a method of creating the L2P table and having the bitmap table denotes all physical allocation address locations would allow effectively access physical block from logical human friendly table, which improves maintaining system thus, it improves user experiences.

As per claim 18, (Currently Amended) The method of claim 11, wherein the organizing of the first, second, and third recall extent requests in the priority queue includes accessing a bitmap table, wherein logical values in the bitmap table indicate whether an extent has been recalled.  

Claims 18 is analogous to claim 8 and is rejected under the same rationale as indicated above.

Claims 9, are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale in view of Hill and further in view of Mitkar and Wang, US 2014/0172950, hereinafter Wang.

As per claim 9, (Currently Amended) The information management system of claim 1, wherein the information management system is further configured to: identify a first index item corresponding to the requested extent; issue a fourth recall request for the first index item; identify a second index item corresponding to the at least one read-ahead extent; issue a fifth recall request for the second index item; identify a third index item corresponding to at least one of the one or more remainder extents; issue a sixth recall request for the third index item; organize the fourth, fifth, and sixth recall requests in an index item queue; and execute at least one recall request in the index item queue.

Gokhale and combined references do not explicitly discloses however, Gokhale in view of Wang discloses a method of using index key to access data block from local backup server and then stores in a restoration queue (e.g., “recall requests in an index item queue”) to perform data restoration process:
Wang [0039] line 10–19:“An index key for all blocks at the desired offset may be calculated for every recovery point. If any one of the calculated keys matches the index key received from the MSP storage server 102, the corresponding data block is retrieved from local backup server 108 at step 316. The retrieved data block is then stored in a restoration queue in local backup server 108 or another client-side memory at step 318. At step 320, any data blocks currently stored in the client-side restoration queue are restored.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Wang into the system of Gokhale and combined because, the teachings of Wang, a method of using index key to access data block from local backup server and then stores in a restoration queue to perform data restoration process may effectively utilize system resources by asynchronous execution of data restoration. 

As per claim 19, (Currently Amended) The method of claim 11, further comprising: identifying a first index item corresponding to the requested extent; issuing a fourth recall request for the first index item; identifying a second index item corresponding to the at least one read-ahead extent; issuing a fifth recall request for the second index item; identifying a third index item corresponding to at least one of the one or more remainder extents; issuing a sixth recall request for the third index item; organizing the fourth, fifth, and sixth recall requests in an index item queue; and executing at least one 

Claims 19 is analogous to claim 9 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

READ AHEAD BUFFER PROCESSING (BUTT et al., US 2017 /0052736) - Read data blocks based on a read-amount multiplied by an increment-amount from data storage and write the data blocks to the read-ahead buffer.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154